Citation Nr: 1439192	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for right carpel tunnel syndrome.

4.  Entitlement to service connection for left carpel tunnel syndrome.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and schizophrenia.


WITNESS AT HEARING ON APPEAL

Veteran and D.B.



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to October 1980.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.

In May 2012, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that the psychiatric claim on appeal has previously been developed to include two separate claims for bipolar disorder and schizophrenia.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include bipolar disorder and schizophrenia.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  
The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was treated for pneumonia during service with no residuals; there is no competent and credible evidence establishing that the Veteran currently has chronic residuals of pneumonia.

2.  The preponderance of the evidence is against finding that the Veteran's currently diagnosed hepatitis C is related to active military service or events therein.

3.  There is no competent and credible evidence establishing that the Veteran currently has carpal tunnel syndrome of the bilateral wrists.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of pneumonia have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. § 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for service connection for bilateral wrist carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in letters sent to the Veteran in October 2008 and February 2009, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection.  The letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  They also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2009 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, October 2008 and February 2009 letters meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, the May 2012 hearing transcript, and statements from the Veteran and his representative.  

Further, the Veteran has been medically evaluated in conjunction with his claim of service connection for hepatitis C.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Lastly, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service Connection for Pneumonia Residuals

The Veteran is seeking entitlement to service connection for chronic residuals of pneumonia, which he contends are related to service, when he was originally diagnosed and treated for pneumonia.  

The Veteran's service treatment records show that he was treated for pneumonia in January 1979 at Ft. McClellan, Alabama.  Upon separation in June 1980 "diffuse bronchi" which the examiner explained was secondary to smoking and resolving of an upper respiratory infection.    

Post-service VA treatment records show that the Veteran sought treatment for chest pain in March 2009.  The examiner found that the Veteran had "peripheral attenuation of bronchovascular markings" that suggested "early emphysematous change."  He also noted "cylindrical bronchiectasis" in the upper and lower lung fields.  There are no other complaints of or treatment for respiratory problems in the VA treatment records.  Additionally, per the previous remand, Social Security Administration (SSA) records have been obtained, and there are no complaints or diagnoses of any respiratory problems contained within the records.  

Additionally, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of chronic residuals of pneumonia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of respiratory diseases such as chronic residuals of pneumonia.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of pneumonia residuals.  In any event, the Board concludes that the medical evidence, which reveals no diagnoses or findings of chronic pneumonia residuals, is of greater probative value than the Veteran's lay contentions.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is evidence that the Veteran has complained of respiratory problems and the treatment notes indicate that he has "early emphysematous change," none of this evidence reflects findings of chronic residuals of pneumonia.   

Accordingly, in the absence of competent evidence of a current disability during the period of the claim, service connection for chronic residuals of pneumonia is not warranted on any basis and must be denied. 

The Board notes that the RO did not seek a VA medical opinion for the claim for service connection.  However, as explained above, there is no evidence of any competent evidence of a current diagnosis of pneumonia residuals.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson 20 Vet. App. 79, 81 (2006);  see also Duenas v. Principi  18 Vet. App. 512 (2004).    

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Service Connection for Hepatitis C

The Veteran contends that service connection for hepatitis C is warranted.  He asserts that his current diagnosis is related to in-service air gun injections.

VA has addressed the relationship between immunizations with jet injectors and hepatitis C as it relates to service connection.  See VA Fast Letter 04-13 (June 29, 2004).  Key points include that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Hepatitis can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  While there is at least one case report of hepatitis B being transmitted by an air gun injector, there have been no case reports of hepatitis C virus being transmitted by an air gun transmission.  The letter concluded that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  Despite the lack of any scientific evidence to document transmission of the hepatitis C virus by air gun injectors, it is biologically plausible.

At the outset, the Board notes that while the Veteran received immunizations during service, but the records do not indicate whether these were delivered via air gun injections.  Resolving reasonable doubt in his favor, the Board will accept his statements in this regard.

The Veteran underwent a VA examination in September 2013.  Reported risk factors included intranasal cocaine use and the Veteran's report of air gun inoculations.  The examiner confirmed the diagnosis of hepatitis C.  Regarding etiology, the examiner stated that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner stated that there was no evidence that the Veteran had received air gun inoculation in the military and he further indicated that the evidence for transmission of hepatitis C by air gun inoculation is problematic and not conclusive.  He also reiterated that the Veteran has admitted to several years of the use of intranasal cocaine use and that this represents a recognized route of transmission of the hepatitis C virus.  Therefore, the examiner found that it is more likely than not that the Veteran contracted hepatitis C in that manner.  He further stated that there is insufficient evidence to show that hepatitis C was contracted during military service.  

The Veteran clearly has a diagnosis of hepatitis C and the question is whether it is related to active military service, to include the reported air gun injections.  On review, it appears that the Veteran's risk factors for hepatitis include his intranasal cocaine use and the reported air gun injections.

The Board has considered the Veteran's lay statements regarding his belief that his hepatitis C is due to his reported air gun inoculations.  The Board, however, finds the VA opinion highly probative.  The opinion was based on review of the claims folder and consideration of all reported risk factors.  The September 2013 opinion was also supported by adequate rationale. 

In considering the merits of the claim, the Board acknowledges the statement that transmission of the virus via air gun injectors is "biologically plausible."  See VA Fast Letter 04-13.  This general statement, however, is not sufficient to outweigh the case specific opinions cited above.  The Board also acknowledges the Veteran's contentions that his hepatitis C is related to in-service air gun injections, but notes that as a lay person, he is not competent to provide an etiology opinion regarding a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In sum, the most probative evidence relates the Veteran's hepatitis C infection to nonservice related risk factors.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102. 

Service Connection for Carpal Tunnel Syndrome of the Bilateral Wrists

The Veteran contends that he is entitled to service connection for carpal tunnel syndrome of the bilateral wrists on the basis that he developed the condition in service.  Service treatment records are negative for any complaints, treatment, or diagnoses of residuals of wrist injuries or problems.  At his November 1978 induction examination, the Veteran reported and the examiner found no upper extremity abnormalities.  Similarly, at his June 1980 separation examination, the Veteran made no complaints concerning his upper extremities, including his wrists; he did note other problems he had experienced during service.  

The Veteran's post-service VA treatment records indicate that he complained of wrist pain and numbness in September 2008, November 2008, and June 2009.  No diagnosis of carpal tunnel syndrome of either wrist has been made.  Additionally, there are no additional complaints of wrist pain or numbness in the Veteran's VA treatment records.  

Additionally, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of bilateral carpal tunnel syndrome.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of musculoskeletal or neurological symptoms arising from carpal tunnel syndrome.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of carpal tunnel syndrome.  In any event, the Board concludes that the medical evidence, which reveals no diagnoses or findings of bilateral carpal tunnel syndrome, is of greater probative value than the Veteran's lay contentions.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is evidence that the Veteran complained of wrist pain and numbness on three occasions in records dating from 2008 to 2013, none of this evidence reflects findings of carpal tunnel syndrome, or any other disability, of the bilateral wrists.   

Accordingly, in the absence of competent evidence of a current disability during the period of the claim, service connection for carpal tunnel syndrome of the bilateral wrists is not warranted on any basis and must be denied. 

The Board notes that the RO did not seek a VA medical opinion for the claim for service connection.  However, as explained above, there is no evidence of wrist injuries or complaints of wrist problems during service and no competent evidence of a current diagnosis of carpal tunnel syndrome of either wrist.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson 20 Vet. App. 79, 81 (2006);  see also Duenas v. Principi  18 Vet. App. 512 (2004).    

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for chronic residuals of pneumonia is denied.

Entitlement to service connection for hepatitis C is denied. 

Entitlement to service connection for carpal tunnel syndrome of the bilateral wrists is denied. 


REMAND

Inasmuch as the Board regrets the additional delay of the Veteran's claim of service connection for an acquired psychiatric disorder, to include bipolar disorder and schizophrenia, a remand is required before the claim can be properly adjudicated.  

The Board notes that the previous remand, from February 2013, provided the Veteran with a VA psychiatric examination to determine whether his currently diagnosed acquired psychiatric disorders are related to his period of service.  The examination, which was provided in October 2013, addressed only the Veteran's diagnosis of substance dependence.  The examiner provided the opinion that the Veteran's substance dependence was less likely than not related to his period of service.  In his rationale the examiner stated that the Veteran's substance dependence did not begin until approximately five years after service.  However, the Board additionally notes that the Veteran has been previously diagnosed with both bipolar disorder and schizophrenia.  The examiner did not consider these other diagnoses and provide an opinion as to whether either disability is related to the Veteran's period of service.  Accordingly, the Board finds that the June 1997 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Given the evidence outlined above, including earlier diagnoses of bipolar disorder and schizophrenia, the Veteran should now be afforded another VA psychiatric examination with a medical opinion clarifying whether any of the Veteran's acquired psychiatric disorders, to include bipolar disorder and schizophrenia, arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  After any records obtained have been associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of all current acquired psychiatric disorders.  The claims folder should be made available to the examiner for review.  The examiner is asked to address the following:

(a)  The examiner should provide a diagnosis for each psychiatric disorder found.  The examiner should specifically comment on the Veteran's previous diagnoses of bipolar disorder and schizophrenia.

(b)  The examiner should list all diagnosed psychiatric disorders and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the claim of service connection for an acquired psychiatric disorder to include bipolar disorder and schizophrenia.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


